IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,045-01


EX PARTE DONALD W. PUGH





ON MOTION FOR LEAVE TO FILE ORIGINAL PETITION FOR WRIT OF
HABEAS CORPUS AND REQUEST FOR EMERGENCY RELIEF IN CAUSE NO.
1210055 IN THE 248TH JUDICIAL DISTRICT COURT
HARRIS COUNTY


Per curiam.  


O R D E R


	We have before us Applicant's Motion for Leave to File an Original Petition for
Writ of Habeas Corpus and Request for Emergency Relief.
	Applicant is currently under indictment for manslaughter in Cause No. 1210055 in
the 248th Judicial District Court of Harris County.  On May 5, 2009, the trial judge
apparently revoked applicant's bond, and he was thereafter taken into custody.  In the
pleading currently before this Court, applicant asserts that his bond was revoked without a
hearing.  Applicant asserts that he filed an Application for Habeas Corpus in the trial
court, but the trial court also refused a hearing on that matter.  Upon information and
belief, applicant's counsel further asserts that applicant is not receiving his medication in
jail and has been placed in general population under circumstances that endanger his
physical health. 
	Despite applicant's pleadings, we have determined that we need more information. 
Therefore, we hold this matter in abeyance and order the trial court to respond to the
allegations.  The trial court shall make a written response and shall forward that response
to this Court by Friday, May 22, 2009. 
	IT IS SO ORDERED THIS THE 15th DAY OF MAY, 2009.

Do Not Publish